Citation Nr: 0815788	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-41 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran had active service from March 1986 to September 
1992.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to a compensable 
rating for degenerative disc disease, lumbar spine.  

A May 2006 RO rating decision then increased from 0 to 20 
percent the    evaluation for the veteran's lower back 
disorder, effective from April 28, 2006.  Notwithstanding 
this determination, he is requesting a further increase in 
disability compensation provided.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).

In February 2008, the veteran and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of this proceeding is of record.

During the hearing, the veteran also raised a claim for a 
total disability rating based on individual unemployability 
(TDIU), stating that he is unable to work as a consequence of 
his service-connected lumbar spine disorder.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  This 
matter is not presently before the Board for appellate 
review.  Rather, the claim must be referred to the RO for 
appropriate action.  

For the reasons indicated below, the appeal is REMANDED to 
the RO via                  the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify      the veteran if 
further action is required.


REMAND

Additional development of the veteran's claim is warranted 
prior to resolving it on the merits, to consist of obtaining 
a more comprehensive VA medical examination to determine the 
severity of service-connected disability, and complete 
evaluation and treatment records, as well as providing 
sufficient notice of the procedures for substantiating this 
claim. 

The veteran underwent a VA compensation and pension 
examination in April 2006 with regard to his lumbar spine 
degenerative disc disease.  That evaluation indicated that he 
experienced no incapacitating episodes of his condition 
within the last twelve-month period.  Meanwhile, range of 
motion findings were reported,                 in relevant 
part, as forward flexion of the thoracolumbar spine from 0 to 
50 degrees       with pain throughout.  The veteran did not 
evince additional limitations following repetitive use, and 
there was no instance of flare-ups, or incoordination or 
fatigue affecting spinal function.  

As indicated, on the basis of the preceding evaluation, May 
2006 rating decision granted a higher 20 percent disability 
rating, effective from the date of the examination.  

Since then, however, during the February 2008 hearing the 
veteran contended     that his lower back disability had 
substantially worsened following the prior examination.  He 
described attendant symptoms such as constant low back pain, 
radiation of pain down the lower extremities, and periodic 
bowel incontinence.  Therefore, considering the veteran's 
assertions as to his back condition, and in view of VA's duty 
to assist in providing a comprehensive basis for disability 
evaluation, another medical examination is necessary to 
obtain a contemporaneous portrayal of this disorder.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995);      Flash v. Brown, 8 
Vet. App. 332, 339-340 (1995).  It is also observed that                
the April 2006 VA examiner did not conclusively address the 
extent to which       the veteran manifested functional loss 
due to service-connected disability.                The 
examination indicated there were no flare-ups, or signs of 
incoordination or fatigue on repetitive use, but nonetheless, 
did not clarify whether the pain that was demonstrated 
throughout thoracolumbar range of motion actually further 
limited his movement (i.e., beyond the measured upward limit 
of 50 degrees).  More detailed findings to this effect are 
required, pursuant to the holding in DeLuca v. Brown,           
8 Vet. App. 202, 204-7 (1995), and under 38 C.F.R. §§ 4.40, 
4.45 and 4.59.           Thus, a VA examination with an 
orthopedist should be scheduled for these purposes.  

Prior to when the veteran is to undergo the requested 
examination, appropriate action should be taken to obtain all 
further relevant records of VA medical treatment.  There are 
existing reports on file from the Fort Worth VA Outpatient 
Clinic dated up until July 2006.  The veteran has indicated 
having undergone subsequent evaluation and treatment on a 
continual basis at that location.  Whereas the corresponding 
records of this treatment are constructively presumed to be 
in VA's possession, the RO/AMC should request copies of these 
records from the above treatment facility.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also 38 C.F.R. § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

There is likewise evidence indicating that there are 
available records pertaining to claims with the Social 
Security Administration (SSA) for disability benefits from 
that agency.  During the Board hearing, the veteran and his 
spouse testified that he had previously filed several claims 
with SSA for benefits in connection with his back disorder, 
albeit which were continually unsuccessful.  That 
notwithstanding, copies of all administrative decisions 
issued by the SSA, as well as the medical records underlying 
that determination may contain findings immediately relevant 
to the instant case.  Consequently, these identified records 
should be acquired and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Additionally, during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued 
the decision of Vazquez-Flores v. Peake,           22 Vet. 
App. 37 (2008), pursuant to which there exists a heightened 
notice obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
 
While previous RO correspondence to the veteran informed him 
of several of         the general applicable provisions 
regarding VA's duty to notify and assist,               a 
supplemental letter must still be issued that clearly 
notifies him in greater detail of  the type of evidence 
required to substantiate the increased rating claim on 
appeal.







Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The RO/AMC should send the veteran 
another VCAA notice letter in accordance 
of the provisions of                     
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007), and furthermore that 
comports with the holding of the Court in 
Vazquez-Flores.           
 
The notice set forth therein must advise 
the veteran that  he may submit or request 
that VA obtain medical or            lay 
evidence demonstrating a worsening or 
increase in severity upon employment and 
daily life.  He must be advised of the 
additional pertinent rating criteria under  
the applicable diagnostic codes for his 
lumbosacral spine disability (i.e., beyond 
the effect upon employment and daily life) 
-- to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243.  Also, 
inform the veteran that any increase in 
disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent).  
Notify him of the types of medical and lay 
evidence he may submit that are relevant 
to his claim for increased compensation.  

2.	The RO/AMC should also contact the VA 
Forth Worth Outpatient Clinic and request 
all outstanding pertinent records of 
evaluation and/or treatment of,                      
and hospitalization for, the veteran's 
lumbar spine degenerative disc disease.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the           
claims file.

3.	Then contact the SSA and request copies 
of any SSA administrative decision(s) on a 
claim for benefits with that agency, along 
with all medical records underlying that 
determination.  In requesting these 
records, the RO/AMC should follow the 
current procedures of 38 C.F.R.                    
§ 3.159(c) with respect to requesting 
records from  Federal facilities.  All 
records/responses received should be 
associated with the claims file.

4.	Following completion of the above-
requested actions, then schedule the 
veteran for a VA examination             
with an orthopedist, to ascertain the 
current severity of  his service-connected 
degenerative disc disease of the lumbar 
spine.  Both the claims file and a 
separate copy of this remand must be made 
available to and reviewed by the clinician 
in conjunction with the examination.               
The examiner should indicate in the report 
that the         claims file was in fact 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be done, and all subjective 
complaints and objective findings should 
be reported in detail.

It is requested that the designated 
physician identify all present symptoms 
and manifestations attributable to         
the veteran's service-connected lumbar 
spine disability.        The examiner must 
further report the complete range of 
motion for the thoracolumbar spine.  In 
providing this objective information, he 
should indicate whether there is likely to 
be any additional decrease in range of 
motion attributable to functional loss, 
due to any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

5.	The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.               38 
C.F.R. §§ 3.158 and 3.655.

6.	Thereafter, the RO/AMC should review the 
entire record, to include that received 
since issuance of the  April 2007 
Supplemental Statement of the Case, and 
then readjudicate this matter in 
accordance with all applicable law and 
regulations pertaining to the benefit 
claimed.  Provided the claim on appeal is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration,                     
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



